COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 ROBERT JACKSON CRIDER, II,                                    No. 08-12-00332-CR
                                               '
                  Appellant,                                     Appeal from the
                                               '
 v.                                                         County Court at Law No 5
                                               '
 THE STATE OF TEXAS,                                         of Collin County, Texas
                                               '
                  State.                       '                (TC# 0058450608)



                                           ORDER

       The Court GRANTS the Appellant=s third motion for extension of time to file the brief

until April 17, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE

APPELLANT=S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Mark T. Lassiter, the Appellant=s Attorney, prepare

the Appellant=s brief and forward the same to this Court on or before April 17, 2013.

       IT IS SO ORDERED this 28th day of March, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.